Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
	Response to Arguments
Applicant’s arguments with respect to claim(s) s have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As noted a below a new combination of references has been applied, based upon applicant’s amendments and/or arguments.  Regarding terminology, the examiner had newly incorporated US 20200159986, regarding the independent claims, newly cited US 10,466,776 has been incorporated into the rejection as noted below. 


Claim Rejections - 35 USC § 103	

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 19, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (US 2019/0026369), Vijay et al (US 2016/0381415) and Gonzales Jr, US 10,466,776 (PG Pub 24 Dec 15, US 20150370331
Olsson discloses:
Claim 1:	
	
    PNG
    media_image1.png
    415
    563
    media_image1.png
    Greyscale



A device comprising:
an optical scanner (para. 65);
a display (130);
one or more non-transitory computer-readable storage media storing instructions; and one or more processors configured to execute the instructions to cause the device to perform operations, the operations comprising:
presenting content to a user of the device via the display (para. 87); 
capturing a depiction of an eye of the user via the optical scanner (note detail gaze tracker disclosed in the incorporated patent 7,572,008 in para. 65);

among multiple elements of the presented content, identifying a first element that the user’s eyes are currently looking at, based on tracking movement of the eye of the user via the optical scanner (para. 64); and 
modifying, based on both the determined amount of dilation and the identifying (para. 60, 63, 69, 115, 122, 130), the presentation of the content including adding a second element to the content, wherein the second element includes additional information associated with the content of the first element (para. 142).
The reference to Olsson ‘369 does not explicitly disclose pupil dilation comparing step as claimed. However, the reference to Vijay ‘415 teaches a refined pupil dilation comparing step (para. 50). Since ‘369 uses the pupil dilation size as described in para. 60, 63, 69, 115, 122, 130, it would have been obvious to include ‘369 into ‘415 so that the relative pupil dilation data detection could be more refined. Therefore, the claimed invention would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the newly amended…’while the first element is being displayed”,  although the combination above does not explicitly recite such as argued (same page) the examiner notes such features are conventional in the art in order to keep the user engaged, provide additional information when needed to maintain the interactive environment.

	The motivation for modifying the above combination with Gonzalez provides the user a dynamic interactive environment which tracks the persons eyes/selection interest and provides additional information based upon such, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the invention. 

Claim 2: wherein the operations further comprise determining a level of mental engagement of the user with respect to the content based on the amount of dilation, wherein the modifying is further based on the determined level of mental engagement (Olsson ‘369 para. 99-102, 130).
Claim 3: wherein capturing a depiction of an eye of the user includes capturing video images of the eye of the user (Olsson para. 63-64), the operations further comprising: continually detecting the size of the pupil in the video images (Olsson para. 60, 69, 115); and detecting a change in the size beyond a threshold amount of change, wherein comparing the size of the pupil of the user in the depiction utilizes a video image associated with when the size changed beyond the threshold  (Olsson para. 60, 69, 115, 122, Vijay para. 50).

Claim 7: wherein the operations further comprise: capturing a reference image of the eye of the user (Olsson para. 63, 69, 115, 122); and determining the reference size of the pupil from the reference image (Olsson para. 60, 63, 69, 115, 122, Vijay para. 50).  
Claim 8: wherein the operations further comprise receiving the reference size of the pupil from another device (Olsson para. 63, 65, 67-69).  
Claim 9: wherein the depiction of the eye includes any combination of one or more types of depictions from the following group of types of depictions: a retinal scan, an infrared scan, and a photographic image (Olsson para. 65, 63, 64).
Claim 19 is rejected for the same reasons as claim 1.
Claims 20, 23 are rejected for the same reasons as claim 6.
Claims 22, 24, 25 are rejected for the same reasons as claims 3, 7, 9.

	
Claims 6, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (US 2019/0026369), Vijay et al (US 2016/0381415) and Gonzales Jr, US 10,466,776 (PG Pub 24 Dec 15, US 20150370331 and Djamasbi et al., US 20200159986.
In considering claim 6, 
Although the combination Olsson/Vijay/Gonzales do not explicitly recite the conventional feature of adjusting the text/display based upon user engagement, read the entire document or scroll thru etc.. the examiner nonetheless incorporates Djamasbi 
The motivation for modifying the Djamasbi with the above combination would provide the advantages as noted above and thus be an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In considering claim 20, 
Refer to claim 6.
In considering claim 23, 
Refer to claim 6. 


Claims 10, 11, 13, 14, 21, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (US 2019/0026369) in view of Vijay et al (US 2016/0381415) and Jacobs et al (US 2015/0127524).
Claim 10:
All the limitations of claim 10 are disclosed as pointed out in the rejection of claim 1; except the limitation -wherein the content includes terms and conditions associated with an account, and wherein modification of the content includes adding an explanation of a term in the terms and conditions- is not explicitly disclosed. However, the structure of the claimed invention is a notoriously well-known structure in the art used to provide account and/or financial information to user; as evidence, see the reference to Jacobs paragraphs 29-31, 47, 51-53, 62, Fig. 11. Because of the teachings of the references, an artisan would be motivated to combine the references to arrive at the claimed 
Claim 11: further comprising determining that the user is a human based on the characteristic of the eye (Olsson para. 63, 69, 87).
Claim 13: wherein determining a characteristic of the eye includes: measuring a size of a pupil of the eye from the depiction of the eye (Olsson para. 60, 63, 69, 115, 122, 130); and comparing the size of the pupil with a reference size of the pupil stored in the one or more non-transitory computer-readable storage media (Vijay para. 50, Olsson para. 60, 63, 69, 115, 122, 130).
Claims 14: further comprising transmitting the modified content to another device via a communication device (Olsson para. 60, 63, 65-69, 115, 122, 130, 142).
Claims 21, 26 are disclosed; see Jacobs para. 62, 81-82.
Claim 27: wherein the presented content includes terms and conditions associated with an account, and wherein modification of the content further includes modifying the terms and conditions (Jacobs para. 29-31, 47, 51-53, 62, Fig. 11).


Conclusion
	The examiner notes the claims pertain to feature/limitations which are known in the art, whether singularly and/or combination where the examiner suggest incorporating subject matter which is not conventional (not obvious in view of the prior 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892. 
US 20150213634 – replace displayed text with simplified text ((para 31, para 5) to provide a lower reading level based upon user engagement/fatigue. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related 
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent 
/BRIAN P YENKE/Primary Examiner, Art Unit 2422